IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

ANTHONY FIORELLI,                             )
               Plaintiff,                     )
    v.                                        )      C.A. No. N14C-03-110 ALR
                                              )
YUNMEI BAI,                                   )
                   Defendant.                 )

                   Upon Plaintiff’s Motion to Deem Service Complete
                                       DENIED

                            Submitted: December 23, 2014
                              Decided: January 12, 2015

      This lawsuit arises from a February 2013 car accident allegedly involving

Plaintiff, Anthony Fiorelli, and Defendant, Yunmei Bai. Plaintiff filed a complaint

on March 13, 2014. Plaintiff has filed a motion to deem service complete upon

Defendant.

      First Plaintiff attempted to serve Defendant at her last known address of

1205 Wharton Drive, Newark, Delaware 19711. However, the Sheriff returned the

writ without service and filed the “non est inventus” with the Court stating that

Defendant moved to 25 South Exeter Street, Baltimore, Maryland, 21202.

      Second on June 16, 2014, Plaintiff attempted to serve Defendant in

Baltimore pursuant to Delaware’s long arm statute, codified at 10 Del. C. § 3104.

Plaintiff sent a copy of the complaint to Defendant’s Baltimore address via regular

and certified mail on September 12 and September 23, 2014.            The certified

mailings returned to Plaintiff as “unclaimed.”
       Third Plaintiff filed a motion for enlargement of time to serve Defendant and

a motion to appoint a special process server. The Court granted both motions.

Plaintiff’s special process server was unable to serve Defendant at the Baltimore

address.

       Finally, Plaintiff’s special process server conducted a skip trace on

Defendant. The results indicated that Defendant relocated to China. Based on the

aforementioned facts, Plaintiff filed the pending motion to deem service complete.

Plaintiff asserts that it “has done everything reasonably possible under the Rules to

locate and serve [Defendant].” 1

       Upon consideration of Plaintiff’s motion, the Court finds as follows:

       1. Defendant initiated this lawsuit and attempted to perfect service under the

           requirements of Delaware’s long-arm statute.

       2. Under the long-arm statute, the Court may exercise personal jurisdiction

           over any out-of-state resident, who in person, “causes a tortuous injury in

           the State . . . by an act or omission in this State.” 2

       3. In 2008, the General Assembly amended Delaware’s long-arm statute to

           “create a less ‘cumbersome’ method to serve out-of-state residents.”3




1
  Pl’s. Mot. 4, ¶ 12.
2
  10 Del. C. § 3104(c)(3).
3
  Maldonado v. Matthews, 2010 WL 663723, at * 3 (Del. Super. Feb. 23, 2010).

                                              2
       4. The method of service must be “reasonably calculated to give the

           defendant actual notice,” 4 and shall be made by one of the following

           enumerated methods:

                  (1) By personal delivery in the manner prescribed for service
                  within this State.

                  (2) In the manner provided or prescribed by the law of the
                  place which the service is made for service in that place in
                  an action in any of its courts of general jurisdiction.

                  (3) By any form of mail addressed to the person to be served
                  and requiring a signed receipt.

                  (4) As directed by the Court.5

       5. Additionally, to satisfy due process, a plaintiff should take all reasonable

           steps to apprise a defendant of its involvement in litgation and “afford [a

           defendant] an opportunity to present their objections.”6

       6. Here, Plaintiff attempted to notify Defendant by personal service and by

           mail. Proof of service by mail shall require “a receipt signed by the

           addressee or other evidence of personal delivery to the addressee

           satisfactory to the court.”7




4
  10 Del. C. § 3104(d); Harry and David v. J & P Acq., Inc., 865 F. Supp. 2d 494, 497 (D. Del.
2011).
5
  10 Del. C. § 3104(d).
6
  Maldonado, 2010 WL 663723, at *3 (internal quotations omitted).
7
  10 Del. C. § 3104(e) (emphasis added).

                                               3
      7. Decisional law explains “other evidence” as evidence that demonstrates

          that “the defendant actually received the process, not merely evidence of

          the defendant’s actual knowledge of the pending suit.” 8

      8. According to Plaintiff, Defendant resides in China and was on temporary

          assignment in the United States at the time of the accident alleged in the

          complaint. Plaintiff further states that Defendant was located via social

          media but Plaintiff has not contacted Defendant to provide her actual

          notice of the pending lawsuit.

      9. Furthermore, the Court notes that Defendant is not merely an out-of-state

          resident, but a citizen of China. Accordingly, service under the Hague

          Convention applies. The Hague Convention applies “in all cases, in civil

          or commercial matters, where there is occasion to transmit a judicial or

          extrajudicial document for service abroad.” 9 The Hague Convention is

          an acceptable means of service of process in Delaware.10 The service of

          process requirements of 10 Del. C. § 3104 also satisfy the requirements

          under the Hague Convention.11




8
  Harry and David, 865 F. Supp. 2d at 499.
9
  The Hague Convention, Art. 1.
10
   Sustainable Energy Generation Grp., LLC v. Photon Energy Projects, 2014 WL 2433096, at
*10-11 (Del. Ch. May 30, 2014).
11
   Id.

                                            4
       10.Plaintiff has not satisfied the service requirements 10 Del. C. § 3104.12

          Plaintiff has made multiple attempts to serve Defendant by person and by

          mail at addresses in Delaware and Maryland. However, Plaintiff has not

          shown proof of service by a signed receipt or any other evidence.

       11.Plaintiff states that Defendant is “fully aware that she has been named a

          Defendant in this lawsuit.” 13 Plaintiff does not offer any support for this

          statement. It is not enough for Plaintiff to argue, and there is no record

          support for the position that Defendant “should have known [Plaintiff]

          would sue her, and thus should have known [Plaintiff] would serve her

          process.”14

       12.Plaintiff offers no other evidence to suggest that Defendant has “actual

          notice” of her involvement in this lawsuit. Plaintiff’s certified notice

          letter went “unclaimed” and “‘[w]hen the attempted notice letter [is]

          returned unclaimed, and there was more that reasonable could be done[,]’

          it is the responsibility of the [plaintiff] to take additional steps to ensure

          proper service.”15




12
   As such, Defendant has not satisfied the requirements of the Hague Convention.
13
   Pl’s. Mot. 4, ¶ 11.
14
   See Harry and David, 865 F. Supp. 2d at 500 (explaining why this argument cannot and does
not satisfy notice requirements).
15
   Maldonado, 2010 WL 663723, at *3 (citing Jones v. Flowers, 547 U.S. 220, 238 (2006)).

                                              5
     13.Accordingly, the Court finds that Plaintiff has not done everything

        reasonably possible to serve Defendant.

     NOW, THEREFORE, on this 12th day of January 2015, Plaintiff’s

Motion to Deem Service Complete is DENIED.

        IT IS SO ORDERED.

                                    Andrea L. Rocanelli
                                 ______________________________________
                                 The Honorable Andrea L. Rocanelli




                                      6